Citation Nr: 0922763	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  06-10 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for L5-S1 disc 
herniation, claimed as a lower back condition.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1978 to 
October 1981, as well as additional periods of active and 
inactive duty for training beginning in October 1981.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in San 
Juan, the Commonwealth of Puerto Rico (RO) which denied 
service connection for a low back disability.

Historically, the Veteran filed the underlying claim for 
service connection in May 1998.  The RO denied that claim in 
an August 1998 rating decision, and that denial was affirmed 
in a July 2002 Board decision.  The Veteran attempted to 
reopen his claim in February 2003.  The RO reopened the claim 
but denied service connection in a July 2003 rating decision.

The Veteran attempted to reopen his claim again in August 
2004.  The RO again denied the Veteran's claim in the June 
2005 rating decision currently on appeal.


FINDINGS OF FACT

1.  The Veteran did not appeal a July 2003 rating decision 
that denied service connection for L5-S1 disc herniation, 
claimed as a lower back disability.

2.  Evidence received since the July 2003 rating decision, 
when considered with previous evidence of the record, does 
not relate to an unestablished fact necessary to substantiate 
the claim for service connection for L5-S1 disc herniation, 
claimed as a lower back disability.




CONCLUSIONS OF LAW

1.  The July 2003 rating decision that denied service 
connection for L5-S1 disc herniation, claimed as a lower back 
disability, is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2008). 
 
2.  The evidence received subsequent to the July 2003 rating 
decision is not new and material; the claim for service 
connection for L5-S1 disc herniation, claimed as a lower back 
disability, is not reopened.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5108 (West 2002); 38 C.F.R. §§ 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes 
the portion of the regulation which states that VA will 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  See 73 Fed. Reg., 
23353-54 (April 30, 2008).

Prior to initial adjudication of the Veteran's claim, a 
letter dated in September 2004 was sent to the Veteran in 
accordance with the duty to notify provisions of VCAA.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was 
notified of the evidence that was needed to substantiate his 
claim; what information and evidence that VA will seek to 
provide and what information and evidence the Veteran was 
expected to provide, and that VA would assist him in 
obtaining evidence, but that it was his responsibility to 
provide VA with any evidence pertaining to his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).

The Veteran was not provided notice of the criteria for 
establishing an effective date and disability rating.  In 
this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the Veteran's claim, such error was harmless 
given new and material evidence has not been submitted to 
reopen the Veteran's claim for service connection, and hence 
no rating or effective date will be assigned with respect to 
this claimed condition.

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
the notice letter provided to the Veteran in September 2004 
included the criteria for reopening a previously denied 
claim, the criteria for establishing service connection, and 
information concerning why the claim was previously denied.  
Consequently, the Board finds that adequate notice has been 
provided, as the Veteran was informed about what evidence is 
necessary to substantiate the elements required to establish 
service connection that were found insufficient in the 
previous denial.

The precise dates of the Veteran's active duty for training 
and inactive duty for training have not been verified.  
However, previous rating decisions and the prior Board 
decision presumed the Veteran was engaged in active duty, 
active duty for training or inactive duty training in June 
1994.  See also Individual Sick Slip dated June 14, 1994; DA 
Form 3981 (Transfer of Patient) dated June 14, 1994; 
Emergency Care and Treatment Report dated June 14, 1994.  The 
Board notes further, that a more recent service record 
confirms that the Veteran was on active duty from June 1, 
1994, to June 14, 1994.  However, because the prior rating 
decisions and Board decision presumed that the Veteran was on 
active duty, active duty for training or inactive duty 
training at the time of the claimed injury, consideration 
under 38 C.F.R. § 3.156(c) is not deemed warranted. 

The Veteran's service treatment records, private treatment 
records, VA authorized examination report, and lay statements 
have been associated with the claims file.  VA has provided 
the Veteran with opportunity to submit evidence and arguments 
in support of his claim, and to respond to VA notices.  The 
Veteran and his representative have not made the Board aware 
of any additional evidence that needs to be obtained prior to 
appellate review.

B.  Law and Analysis

Applicable law provides that service connection may be 
granted for disability resulting from personal injury 
suffered or disease contracted during active military, naval, 
or air service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2008).  The term "active military, naval, or air service" 
includes active duty, and "any period of active duty for 
training during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
line of duty, and any period of inactive duty training during 
which the individual concerned was disabled or died from an 
injury incurred or aggravated in line of duty or from an 
acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident which occurred during such 
training."  38 U.S.C.A. § 101(24) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.6(a) (2008).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be presumed for certain chronic 
diseases, such as arthritis, which become manifest to a 
compensable degree within a prescribed period after discharge 
from service (one year), even though there is no evidence of 
such disease during the period of service, provided the 
veteran had active service of 90 days or more.  38 U.S.C.A. 
§§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

Historically, the Veteran filed the underlying claim for 
service connection in May 1998.  The RO denied that claim in 
an August 1998 rating decision, and that denial was affirmed 
in a July 2002 Board decision.  

The Veteran attempted to reopen his claim in February 2003.  
A July 2003 decision denied the Veteran's claim for service 
connection for L5-S1 disc herniation, claimed as a lower back 
disability.  A June 2005 decision initially reopened the 
Veteran's claim and adjudicated the issue of entitlement to 
service connection on the merits although the Board notes 
that in the December 2005 statement of the case it appears 
that the RO did not reopen the Veteran's claim finding that 
new and material evidence had not been received to reopen the 
Veteran's claim.  In any event, the Board must consider the 
question of whether new and material evidence has been 
received because it goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate the claim de novo.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the 
Board finds that no such evidence has been offered, that is 
where the analysis must end.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).

A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.160(d), 20.302, 20.1103 (2008).  Thus, the July 2003 
decision became final because the Veteran did not file a 
timely appeal.

The claim for entitlement to service connection may be 
reopened if new and material evidence is submitted.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate a claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2008).  Only 
evidence presented since the last final denial on any basis 
will be considered in the context of the entire record.  
Evans v. Brown, 9 Vet. App. 273 (1996).  In determining 
whether evidence is new and material, the credibility of the 
new evidence is presumed.  Justus v. Principi, 3 Vet. App. 
510 (1992).

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, at the time of the most recent prior 
denial in July 2003, the Veteran had submitted evidence of a 
current disability and an injury during service, but the 
evidence of record was insufficient to establish a 
relationship between the two.  Notably, while there was 
evidence of a back injury in June 1994, other evidence at 
that time included a July 1995 quadrennial examination Report 
of Medical History in which the Veteran specifically denied a 
history of recurrent back pain and an associated report of 
physical examination which noted no back abnormalities; and a 
July 1998 VA examination that showed a negative 
musculoskeletal lumbar spine examination.  

Since the prior final decision, evidence has been added to 
the claims file.  The Veteran submitted lay statements of 
fellow service members in support of his claim.  The 
statements, one from A.C.C. and one from D.H.R., both 
discussed the circumstances of the back injury the Veteran 
sustained in service.  They both stated that in June 1994, 
the Veteran was unloading 200 bags of ice from a truck when 
he experienced a severe pain in his lower back.  The Veteran 
also included his own statement which relayed the same 
history.

The Veteran also submitted private treatment records dated 
October 2004 through January 2005 which show a current 
diagnosis of L5-S1 herniated nucleus pulposus (HNP).

The Board finds this evidence to be "new" as it was not 
submitted prior to the July 2003 rating decision.  However, 
the Board finds that this evidence is not "material" as it 
does not address the reason for the July 2003 denial of 
service connection, specifically the lack of a nexus or link 
between the Veteran's current back disability and an injury, 
disease, or event in service.  Neither the lay statements nor 
the private treatment records submitted in support of the 
Veteran's claim suggest that the Veteran's current back 
disability is related to the June 1994 incident, or to 
service in general, and indeed it is not apparent from the 
record that individuals who submitted the lay statements are 
competent to provide such evidence in a case such as the 
instant one.  The United States Court of Appeals for Veterans 
Claims (Court) has held that lay testimony is competent 
regarding features or symptoms of injury or disease when the 
features or symptoms are within the personal knowledge and 
observations of the witness.  Layno v. Brown, 6 Vet. App. 
465, 469-70 (1994); see also Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006).  However, the Court has also 
held that lay persons, such as the veteran, are not qualified 
to offer an opinion that requires medical knowledge, such as 
a diagnosis or an opinion as to the cause of a disability 
that may be related to service.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); see also Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir 2007) (holding that a layperson 
may provide competent evidence to establish a diagnosis where 
the lay person is "competent to identify the medical 
condition").  In any event other than the Veteran's 
statements, none of the lay statements even purport to 
connect a current back disorder to the injury sustained by 
the Veteran in 1994.  Further, the Veteran's statements 
purporting to establish such a relationship have previously 
been considered by the RO and the Board.  Finally, the 
medical evidence recently received continues to show back 
disability; however, the evidence previously considered also 
showed such disability.  Thus, the evidence does not raise a 
reasonable possibility of substantiating the Veteran's claim.  
Therefore, the Board finds that new and material evidence 
sufficient to reopen a claim of service connection for L5-S1 
disc herniation, claimed as a lower back disability has not 
been received.



ORDER

The application to reopen a claim of entitlement to service 
connection for L5-S1 disc herniation, claimed as a lower back 
disability, is denied. 



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


